


 
Exhibit 10.1












KEYSIGHT TECHNOLOGIES, INC.
OFFICER AND EXECUTIVE SEVERANCE PLAN


    


































Established
Effective March 18, 2015








    



1



--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION 1. ESTABLISHMENT AND PURPOSE OF PLAN
1
SECTION 2. DEFINITIONS
1
SECTION 3. ELIGIBILITY AND PARTICIPATION
6
SECTION 4. SEVERANCE BENEFITS
8
SECTION 5. FUNDING POLICY AND METHOD OF PAYMENTS FROM THE PLAN
11
SECTION 6. OBLIGATIONS OF PARTICIPANT
13
SECTION 7. ELIGIBILITY CLAIMS AND REVIEW PROCEDURES
15
SECTION 8. CLAIMS PROCEDURES
18
SECTION 9. REVIEW OF DENIED CLAIMS
19
SECTION 10. AMENDMENT AND TERMINATION OF THE PLAN
22
SECTION 11. ADMINISTRATION AND OPERATION OF THE PLAN
22
SECTION 12. GENERAL PROVISIONS
24
SECTION 13. EXECUTION
25










































2



--------------------------------------------------------------------------------






SECTION 1. ESTABLISHMENT AND PURPOSE OF PLAN
The Keysight Technologies, Inc. Officer and Executive Severance Plan (the
“Plan”) is hereby adopted and established by Keysight Technologies, Inc. (the
“Company”) effective March 18, 2015 to enable the Company to provide severance
benefits to eligible Officers and Executives whose employment is involuntarily
terminated or who resign their employment with Good Reason (as defined below),
and satisfy the conditions to receive severance benefits, in accordance with the
terms of the Plan.
The adoption of this Plan does not mean that the severance benefits provided
hereunder will be made available to any individual. Consistent with Section 10
hereof, the Company reserves the right to amend or terminate the Plan at any
time.
The Plan is an employee welfare benefit plan within the meaning of Section 3(1)
of ERISA and Section 2510.3-1 of the regulations issued thereunder.
A copy of this Plan will be furnished to any person covered hereunder upon
written request to the Company, at the following address: Vice President of
Total Rewards and HR Services, Keysight Technologies, Inc., 1400 Fountaingrove
Parkway, Santa Rosa, California, 94503.




SECTION 2. DEFINITIONS
The following words and phrases, when capitalized and used in this Plan, shall
have the following meaning:
(a)
“Annual Base Salary” means a Participant’s annual rate of base salary in effect
immediately prior to his or her Termination Date, exclusive of bonus, equity
compensation and any other additional compensation. For Officers and Executives
paid on a commission, incentive or similar basis, Annual Base Salary means the
gross annual earnings determined with reference to the target that is
established by the Company.

(b)
“Benefits Committee” means the Benefits Committee appointed by the Board of
Directors.

(c)
“Board of Directors” means the Board of Directors of Keysight Technologies, Inc.

(d)
“Cause” means (i) conviction of any felony or the conviction of any crime
involving moral turpitude or dishonesty; (ii) repeated unexplained or
unjustified absences from the Company; (iii) refusal or willful failure to act
in accordance with any specific lawful direction or order of the Company which
has a material adverse effect on the Company’s business or reputation; (iv) a
material and willful violation of any state or federal law which if made public
would


3



--------------------------------------------------------------------------------




materially injure the business or reputation of the Company; (v) participation
in a fraud or act of dishonesty against the Company which has a material adverse
effect on the Company’s business or reputation; or (vi)  intentional, material
violation by Officer or Executive of any contract between Officer or Executive
and the Company or any statutory duty of Officer or Executive to the Company
that is not corrected within thirty (30) days after written notice to Officer or
Executive thereof.
(e)
“Company” means Keysight Technologies, Inc., a Delaware corporation, and those
of its domestic subsidiaries and domestic affiliates which the Company has
designated as eligible to participate in this Plan. A list of subsidiaries and
affiliates designated to participate in this Plan is attached hereto as Exhibit
A.

(f)
“Corrective Action VSP” means the Keysight Technologies, Inc. Corrective Action
Voluntary Severance Plan.

(g)
“Eligible Executive” means an Executive who satisfies the requirements of
Section 3(a).

(h)
“Eligible Officer” means an Officer who satisfies the requirements of Section
3(a).

(i)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

(j)
“Executive” means an individual on the U.S. dollar payroll of the Company who is
(i) an employee of the Company with a title of Vice President or is listed on
Exhibit B hereto and (ii) is engaged in regular and active employment on a
full-time work schedule.

The definition of Executive does not include any individual whose wages are paid
directly by a third party agency, any individual classified as an independent
contractor by the Company, and any individual who is part of the Company’s
flexible work force, including, but not limited to, leased employees, temporary
employees, freelancers and short term employees (or any other similar class of
individuals), notwithstanding that any such individual might be classified as a
common law employee for any other purpose by any government agency or other
entity. Furthermore, if during any period, the Company has not treated such an
individual as a common law employee and, for that reason, has not withheld
employment taxes with respect to that individual, then that individual shall not
be an Executive under this definition for that period, even in the event that
the individual is determined, retroactively, to have been a common law employee
during all or any portion of that period.
An individual’s status as an Executive under this definition shall be determined
by the Company, and such determination shall be conclusive and binding on all
persons.
(k)
“Good Reason” means a material diminution in an Officer’s or Executive’s
authority, duties


4



--------------------------------------------------------------------------------




or responsibilities resulting in a significant diminution of position without
the Officer’s or Executive’s consent that is not cured by the Company within
thirty (30) days of written notice to the Company by the Officer or the
Executive of such diminution. Good Reason shall only exist if an Officer or
Executive notifies the Company of the occurrence of the events giving rise to
such Good Reason within thirty (30) days of their initial occurrence. An
Officer’s or Executive’s authority, duties or responsibilities shall not be
considered to be significantly diminished (and therefore shall not constitute
“Good Reason”) so long as Officer or Executive continues to perform
substantially the same functional role for the Company as he or she performed
immediately prior to the occurrence the events alleged to constitute Good Reason
whether in the same location or another location assigned to him or her by the
Company. In addition, an Officer’s or Executive’s authority, duties or
responsibilities shall not be considered to be significantly diminished (and
therefore shall not constitute “Good Reason”) solely by reason of a change to
his or her title or compensation or benefits.
(l)
“Human Resources Department” means the human resources department of the
Company.

(m)
“Officer” means an individual on the U.S. dollar payroll of the Company who is
(i) an employee and officer of the Company with a title of Senior Vice President
or above or is listed on Exhibit B hereto and (ii) is engaged in regular and
active employment on a full-time work schedule.

The definition of Officer does not include any individual whose wages are paid
directly by a third party agency, any individual classified as an independent
contractor by the Company, and any individual who is part of the Company’s
flexible work force, including, but not limited to, leased employees, temporary
employees, freelancers and short term employees (or any other similar class of
individuals), notwithstanding that any such individual might be classified as a
common law employee for any other purpose by any government agency or other
entity. Furthermore, if during any period, the Company has not treated such an
individual as a common law employee and, for that reason, has not withheld
employment taxes with respect to that individual, then that individual shall not
be an Officer under this definition for that period, even in the event that the
individual is determined, retroactively, to have been a common law employee
during all or any portion of that period.
An individual’s status as an Officer under this definition shall be determined
by the Company, and such determination shall be conclusive and binding on all
persons.
(n)
“Participant” means an Eligible Executive or Eligible Officer or other
individual who satisfies the requirements of Section 3(b), subject to the
provisions set forth in Sections 3(c) and 4(e). An individual shall cease to be
a Participant on the date no further benefits are payable to the


5



--------------------------------------------------------------------------------




individual or his or her beneficiary hereunder.
(o)
“Plan” means the Keysight Technologies, Inc. Officer and Executive Severance
Plan, as amended from time to time.

(p)
“Plan Year” means each twelve (12) month period commencing November 1 and ending
October 31 of each year. For the first Plan Year in 2015, Plan Year means the
period commencing March 18, 2015 and ending October 31, 2015.

(q)
“Release” means a written relinquishment signed by an Eligible Officer or
Eligible Executive or his or her estate, as applicable, in a form prescribed by
the Company, of any and all claims that the Eligible Executive or Eligible
Officer might have against the Company and related persons, which shall also (i)
formalize any necessary amendments to the Participant’s equity awards to reflect
the treatment of such awards under the Plan and (ii) memorialize the
Participant’s agreement to all of his or her obligations under the Plan.

(r)
“Severance Benefits” means the payments and benefits provided to a Participant
or beneficiary under Section 4.

(s)
“Summary Plan Description” means an employee communication that describes the
terms and conditions for eligibility, and participation and benefits in this
Plan.

(t)
“Termination Date” means the date as of which an individual ceases to be an
employee of the Company.

(u)
“Workforce Management Plan” means the Keysight Technologies, Inc. Workforce
Management Severance Benefit Plan.



SECTION 3. ELIGIBILITY AND PARTICIPATION


(a)
Eligibility. Any Executive or Officer who meets all of the following
requirements shall be eligible to participate in the Plan:

(i) has not been designated as eligible for the Workforce Management Plan, and;
(ii) has not been designated as eligible for the Corrective Action VSP, and;
(iii) has not been designated by his or her manager and the Human Resources
Department as subject to the Company’s corrective actions program, and;


(iv) has not resigned his or her employment (other than for Good Reason), and;

6



--------------------------------------------------------------------------------




(v) whose employment with the Company is either:
(A) terminated by the Company for any reason other than for Cause, misconduct,
death, or physical or mental incapacity that, in the Company’s estimation,
renders the Executive or Officer incapable of performing the essential duties of
his or her job, or;
(B) terminated by the Executive or Officer for Good Reason effective upon the
Company’s failure to cure the existence of Good Reason.


(vi) employment with the Company is not terminated under circumstances entitling
the Eligible Executive or Eligible Officer to severance payments or benefits
under:
(A) a Change of Control Severance Agreement with the Company or other change in
control severance agreement or arrangement with the Company, or;
(B) an employment agreement with the Company; or
(C) another severance agreement or arrangement entered into with the Company
after the date of adoption of this Plan.
(b)
Participation. Subject to Sections 3(c) and 4(e), an Eligible Executive or
Eligible Officer who meets all of the following requirements shall become a
Participant in the Plan if he or she:

(i) continues to perform at an acceptable level (as determined by the Company)
through the Termination Date;
(ii) delivers (and, if applicable, does not revoke) a Release to the Company in
the form requested by the Company on or after the Termination Date, but in no
event later than the sixtieth (60th) day after the Termination Date (such “60th
day, the Release Deadline) which, among other things, will require the Eligible
Executive or Eligible Officer to agree to the obligations set forth in Section 6
of the Plan.


(c)
For Cause Termination. Notwithstanding anything to the contrary herein, any
person who is terminated by reason of Cause or engages in misconduct under the
Company’s personnel policies and guidelines shall not be deemed a Participant
and shall not be eligible receive any payments or benefits under this Plan.




7



--------------------------------------------------------------------------------




SECTION 4. SEVERANCE BENEFITS
Only Eligible Executives or Eligible Officers who meet all of the requirements
of Section 3 will be considered Participants in the Plan and will be entitled to
receive the benefits described in this Section 4. Failure to satisfy the
requirements of Section 3 of the Plan shall render an Officer or Executive
ineligible for any benefits under this Section 4.
(a)
Severance Payment. A Participant in the Plan shall receive a Severance Payment.

The Severance Payment, in the case of the Company’s Chief Executive Officer,
shall equal 200% of the sum of the Chief Executive Officer’s Annual Base Salary
and the Chief Executive Officer’s average actual annual bonus percentage as
compared to the target percentage paid for the three fiscal years prior to the
fiscal year in which the Termination Date occurs, applied to the Chief Executive
Officer’s Annual Base Salary.
The Severance Payment, in the case of Officers (other than the Chief Executive
Officer), shall equal 100% of the sum of the Officer’s Annual Base Salary and
the Officer’s average actual annual bonus percentage as compared to the target
percentage paid for the three fiscal years prior to the fiscal year in which the
Termination Date occurs, applied to the Officer’s Annual Base Salary.
The Severance Payment, in the case of Executives, shall equal 100% of the
Executive’s Annual Base Salary.
Any Severance Payment pursuant to this Section 4(a) shall be made in the form of
a lump sum in cash. Subject to Section 5, payment shall be made within five (5)
business days after the Release Deadline.
(b)
Pro-Rata Bonus. A Participant in the Plan shall receive a pro-rated annual
bonus, if any, for the performance period in which the Termination Date occurs
subject to the achievement of the performance goals and other terms and
conditions that apply to the Participant for that performance period, except for
the requirement that the Participant be employed by the Company at on the last
day of the performance period or at the time bonuses are paid. Such bonus will
be pro-rated based on the number of days in the performance period that the
Participant was employed by the Company prior to the Participant’s Termination
Date. For purposes of calculating such pro-rata bonus, any individual goals
shall be deemed to have been earned at target. The pro-rata bonus will be paid
at the same time the corresponding bonuses are paid to active employees;
provided, however, that in no event shall payment


8



--------------------------------------------------------------------------------




be made later than the 15th day of the third month following the end of the
Company’s fiscal year in which the Termination Date occurs.
(c)
Equity-Based Awards. A Participant shall receive the benefits set forth in this
Section 4(c) with respect to his or her equity-based awards. Participant’s stock
options, restricted stock, and restricted stock units that are subject only to
service-based vesting and would have vested during the 12-month period following
the Participant’s Termination Date will vest on an accelerated basis; provided,
however, that notwithstanding such acceleration, any such awards that are
subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), shall be settled on the normal vesting dates applicable under
the award to extent necessary to avoid taxation under Section 409A; provided
further, however, if the Participant is retirement-eligible under the terms of
the applicable award, the Participant will instead benefit from the retirement
treatment set forth in such award in accordance with its terms and the
requirements of Section 409A.

Participant’s restricted stock unit and/or restricted stock awards that are
subject to both service-based vesting and performance-based vesting shall remain
outstanding subject to the applicable performance conditions and otherwise in
accordance with their terms (other than the requirement that the Participant
continue to provide services to the Company). Such performance-based awards
shall not be subject to proration and will be paid at the same time such awards
are paid to actively employed recipients.
(d)
COBRA Payment. A Participant shall receive a lump sum cash payment of $20,000
($40,000 in the case of the Company’s Chief Executive Officer). Such payment may
be used by the Participant to pay for the cost of COBRA health benefit
continuation coverage or for any other purpose the Participant chooses. Payment
will be made in a lump sum at the same time as the Severance Payment.

(e)
Death. Should any Participant who met all of the requirements of Section 3(a)
die after the Termination Date and satisfy all of the requirements of Section
3(b) through the date of death, subject to Section 3(c), the severance payments
and benefits set forth in this Section 4 will be paid to the Participant’s
designated beneficiary under the Company-provided life insurance in effect prior
to the Participant’s death provided that the Participant’s estate or other legal
representative acceptable to the Company delivers the Release to the Company
within sixty (60) days of the Termination Date. An Eligible Officer or Eligible
Executive may change his or her designated beneficiary in writing in a manner
prescribed by the


9



--------------------------------------------------------------------------------




Company.
(f)
Taxes. All payments and benefits under the Plan shall be reduced by required
federal and state tax withholdings.





SECTION 5. FUNDING POLICY AND METHOD OF PAYMENTS FROM THE PLAN; SECTION 409A
Cash payments and administrative expenses under this Plan shall be paid as
needed solely from the general assets of the Company. No contributions are
required from any Participant, except for the payment of the exercise price of
any stock options that a Participant chooses to exercise.
Nothing contained in the Plan shall be deemed to create a trust of any kind for
the benefit of the Participants, or create any fiduciary relationship between
the Company and the Participants with respect to any assets of the Company. The
Company is under no obligation to fund the benefits provided herein prior to
payment, although it may do so if it chooses. Any assets which the Company
chooses to use for advance funding shall nevertheless constitute assets of the
Company and shall not cause this Plan to be a funded plan within the meaning of
ERISA.
All payments and benefits provided under the Plan are intended to be exempt from
Section 409A of the Internal Revenue Code (“Section 409A”) or compliant with
Section 409A, and the Plan shall be interpreted as necessary to comply with that
intent. All payments under the Plan are intended to be treated as separate
payments and shall not be aggregated for purposes of applying exemptions from
Section 409A, such as payments made during the short-term deferral period.
In the event that (i) one or more payments of compensation or benefits received
or to be received by a Participant pursuant to this Plan (“Plan Payment”) would
constitute deferred compensation subject to Section 409A and (ii) the
Participant is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A(a)(2)(B)(i), then such Plan Payment
shall not be made or commence until the earlier of (i) the day following the
expiration of the six (6)-month period measured from the date of the
Participant’s “separation from service” (as such term is at the time defined in
Treasury Regulations under Section 409A) with the Company or (ii) such earlier
time permitted under Section 409A and the regulations or other authority
promulgated thereunder; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to the
Participant under Section 409A, including (without limitation) the additional
twenty percent (20%) tax for which the Participant would otherwise be liable
under Section 409A(a)(1)(B) in the absence of such deferral.  Upon the
expiration of the applicable deferral period, any Plan Payment which would have
otherwise been made

10



--------------------------------------------------------------------------------




during that period (whether in a single sum or in installments) in the absence
of this paragraph shall be paid to the Participant or Participant’s beneficiary
in one lump sum, including all accrued interest.
For purposes of this Plan, termination of employment (and corollary terms) shall
mean a separation from service within the meaning of Treasury Regulation
§ 1.409A-1(h). 


SECTION 6. OBLIGATIONS OF PARTICIPANT


(a)       For two years following the Termination Date, the Participant must not
personally solicit any of the employees either of the Company or of any entity
in which the Company directly or indirectly possesses the ability to determine
the voting of 50% or more of the voting securities of such entity (including
two-party joint ventures in which each party possesses 50% of the total voting
power of the entity) to become employed elsewhere or provide the names of such
employees to any other company which the Participant has reason to believe will
solicit such employees.
(b)       Following the occurrence of a Termination Date, the Participant must
continue to satisfy the Participant’s obligations under the terms of the
Company’s Agreement Regarding Confidential Information and Proprietary
Developments or any other standard form of Proprietary Information and
Non-Disclosure Agreement previously executed by the Participant (or any
comparable agreement subsequently executed by the Participant in substitution or
supplement thereto). 
(c)        Although the Participant and the Company consider the restrictions
contained in this Section 6 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Plan is an unenforceable restriction against
the Participant, the provisions of this Plan shall not be rendered void, but
shall be deemed amended to apply as to such maximum time or territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Plan is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein. 
(d)       Following a Termination Date, the Participant must not to make any
public statement or statements to the press concerning the Company, its business
objectives, its management practices, or other sensitive information without
first receiving the Company’s written approval.  The Participant will take no
action which would cause the Company or its employees or agents any
embarrassment or humiliation or otherwise cause or contribute to the Company’s
or any such person’s being held in disrepute by the general public or the
Company’s employees, clients, or customers.

11



--------------------------------------------------------------------------------




(e)              The Company’s remedies at law for a breach or threatened breach
of any of the provisions of Section 6.2(a) or Section 6.2(b) would be inadequate
and, in recognition of this fact, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall, with respect to a breach or threatened breach of Section 6.2(a) or
Section 6.2(b) only, obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction, or
any other equitable remedy which may then be available.


SECTION 7. ELIGIBILITY CLAIMS AND REVIEW PROCEDURES
This Section 7 only applies to issues relating to eligibility for the Plan. If a
person has a claim for benefits under the Plan, that is governed by Section 7.
(a)
Claim Regarding Eligibility. If a person has been denied participation in the
Plan when they believe they should be eligible, the person can file a written
claim with the Company’s Vice President of Total Rewards and HR Services. Such
written claim must be filed within 60 days of the date of the employee’s
Termination Date (or, if earlier, within 60 days of the date such person was
denied participation in the Plan). The writing should include the grounds on
which the claim is based and any documents, records, written comments or other
information that will support the claim. The Company’s Vice President of Total
Rewards and HR Services will make a determination on the claim within 60 days
after the claim is received. However, if there are special circumstances that
require additional time, the Company’s Vice President of Total Rewards and HR
Services will provide written notice of the extension prior to the termination
of the initial 60-day period. In such case, the Company’s Vice President of
Total Rewards and HR Services will make a determination within 120 days after
the claim is received. If the Company’s Vice President of Total Rewards and HR
Services denies the claim for eligibility under the Plan, in whole or in part,
the Company’s Vice President of Total Rewards and HR Services will send a
written notice explaining the reason(s) for the denial, including references to
the specific Plan provision(s) or Company policy upon which the denial was
based. If the claim was denied because the claimant did not furnish complete
information or documentation, the notice will specify the additional materials
or information needed to support the claim and an explanation of why such
information or materials are necessary. The notice will also state how and when
to request a review of the denied claim and will include a statement of the
claimant’s right


12



--------------------------------------------------------------------------------




to bring a civil action under Section 502(a) of ERISA following denial of the
claim on appeal.
(b)
Right to Appeal A Denied Eligibility Claim. Any person whose claim for
eligibility to participate in the Plan is denied, in whole or in part, may
appeal such denial by submitting to the Benefits Committee a written request for
review of the claim within 60 days after receiving written notice of such denial
from the Company’s Vice President of Total Rewards and HR Services. The request
for review must be in writing and shall set forth all of the grounds upon which
it is based, all facts in support thereof and any other matters that the
claimant deems pertinent. The claimant shall have the opportunity to submit
written comments, documents, records, and other information relating to the
claim. Upon request, and free of charge, the claimant will be provided
reasonable access to and copies of, all documents, records, and other
information relevant to the claimant’s claim that is not privileged or
protected.

The Benefits Committee will act on each request for a review within 60 days
after receipt thereof. However, if there are special circumstances that require
additional time, the Benefits Committee will provide written notice of the
extension prior to the termination of the initial 60 day period. In such case,
the Benefits Committee will make a determination within 120 days after the
appeal is received.
The Benefits Committee will either reverse the earlier decision and determine
that the claimant is eligible to participate in the Plan or deny the appeal. In
the event that the Benefits Committee confirms the denial of the claim, in whole
or in part, the Benefits Committee will give written notice of its decision to
the claimant. The notice will set forth, in a manner calculated to be understood
by the claimant, the following information:
(i)    The specific reasons for the denial and the specific Plan provision(s) or
Company policy on which the denial is based; and
(ii)    A statement that, upon request, and free of charge, the claimant will be
provided reasonable access to and copies of, all documents, records, and other
information relevant to the claimant’s claim that is not privileged or
protected; and
(iii)    A statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.

13



--------------------------------------------------------------------------------




The Company’s Vice President of Total Rewards and HR Services and the Benefits
Committee may require the claimant to submit (at the claimant’s expense)
additional information, documents or other material that it believes is
necessary for the review.
(c)
Exhaustion of Remedies. No action at law or in equity shall be brought with
respect to eligibility under the Plan unless and until:

(i)The claimant (or the claimant’s authorized representative) has submitted a
written claim within the time frames set forth above;
(ii)The claimant (or the claimant’s authorized representative) has been notified
by the Company (or its delegate(s)) that the claim is denied;
(iii)    The claimant (or the claimant’s authorized representative) has filed a
written request for a review of the claim in accordance with Section 7(b); and
(iv)    The claimant (or the claimant’s authorized representative) has been
notified in writing that denial of the claim has been affirmed on review.
(d)
Limitations Period. No action at law or in equity shall be brought with respect
to eligibility under the Plan after one year from the date of the final decision
on review under Section 7(b) above.

(e)
No Right to Meet. Except as required by applicable law, a person making a claim
under this Section 7 shall not have the right to orally discuss their claim with
the reviewing person or body.



SECTION 8. CLAIMS PROCEDURES


(a)
Claims for Benefits. No claim for benefits under this Plan need be made, except
as provided in Section 8(b). Benefits hereunder shall be provided automatically
at the times and in the forms provided for herein.

(b)
Denial of Claims. An individual claiming benefits under the Plan must file a
written claim with the Company’s Global Benefit Director within ninety (90) days
of the employee’s Termination Date (or, if earlier, within 90 days of the date
such person was denied benefits under the Plan). Such written claim may also be
filed by the claimant’s duly authorized representative. The written claim should
be directed to the Company’s Global Benefit Director, Keysight Technologies,
Inc., 1400 Fountaingrove Parkway, Santa Rosa CA 94503.


14



--------------------------------------------------------------------------------




In the event that such a claim is denied, in whole or in part, the Company’s
Global Benefit Director shall notify the claimant (or the claimant’s authorized
representative) of such denial in writing and shall advise the claimant (or the
claimant’s authorized representative) of his or her right to appeal the denial.
Such written notice shall set forth, in a manner calculated to be understood by
the claimant, the specific reasons for the denial, specific reference to the
Plan provisions on which the denial is based, a description of any additional
information or materials that may be necessary for the claimant to perfect his
or her claim, an explanation of why such additional information or materials is
necessary, and a description of the Plan’s review procedure and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review.
Such written notice shall be given to the claimant (or the claimant’s authorized
representative) within ninety (90) days after the Company’s Global Benefit
Director or its delegate(s) receives the claim, unless special circumstances
require additional time for processing. If additional time for processing is
required, written notice shall be furnished to the claimant (or the claimant’s
authorized representative) prior to the end of the initial ninety (90) day
period, indicating the special circumstances requiring the extension of time and
the date by which the Company’s Global Benefit Director or its delegate(s)
expects to render its decision on the claim. In no event shall the decision of
the Company’s Global Benefits Director be rendered more than one hundred eighty
(180) days after the Company receives the claim.
(c)
No Right to Meet. Except required by applicable law, a person making a claim
under this Section 8 shall not have the right to orally discuss their claim with
the reviewing person or body.



SECTION 9. REVIEW OF DENIED CLAIMS


(a)
Named Fiduciary. The Benefits Committee is the named fiduciary, which has the
discretionary authority to act with respect to any appeal from a denial of a
claim for benefits. The Benefits Committee’s discretionary authority includes
the authority to determine eligibility for benefits and to construe the terms of
the Plan. The Benefits Committee or the Benefits Committee’s delegate(s) shall
administer the review of denied claims on the Company’s behalf.

(b)
Right to Appeal. Any person whose claim for benefits is denied, in whole or in
part, or such


15



--------------------------------------------------------------------------------




person’s authorized representative, may appeal from the denial by submitting a
written request for review of the claim to the Benefits Committee within sixty
(60) days after receiving written notice of the denial from the Company or its
delegate(s). The written request for review should be directed to the Benefits
Committee in the care of the Company’s Global Benefits Director, Keysight
Technologies, Inc., 1400 Fountaingrove Parkway, Santa Rosa CA 94503. The
Benefits Committee or its delegate shall give the claimant (or the claimant’s
authorized representative) an opportunity to submit written comments, documents,
records and other information relating to the claim for benefits. The claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (other than
legally privileged documents) to the claimant’s claim for benefits. The review
will take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim for benefits, without regard to
whether such information was submitted or considered in the initial benefit
determination. A request for review shall set forth all of the grounds upon
which it is based, all facts in support thereof and any other matters which the
claimant deems relevant. The claimant (or the claimant’s authorized
representative) shall be solely responsible for submitting a written request for
review of the claim and any other information or evidence which the claimant
intends the Benefits Committee or its delegate to consider in order to render a
decision on review. The Benefits Committee or its delegate may require the
claimant to submit such additional facts, documents or other materials as it may
deem necessary or appropriate in making its review.
(c)
Decision on Review. The Benefits Committee or its delegate shall act upon each
request for review within sixty (60) days after receipt thereof, unless special
circumstances require additional time for review. If additional time for review
is required, written notice shall be furnished to the claimant (or the
claimant’s authorized representative) prior to the end of the initial sixty (60)
day period, indicating the date by which the Benefits Committee or its delegate
expects to render its decision on the request for review and the special
circumstances requiring the extension of time. In no event shall the decision of
the Benefits Committee or its delegate be rendered more than one hundred twenty
(120) days after it receives a claimant’s request for review.

Within the time prescribed above, the Benefits Committee or its delegate shall
give written notice of its decision to the claimant (or the claimant’s
authorized representative) and the Company. If it is determined on review that
benefits are payable under the Plan, the Benefits

16



--------------------------------------------------------------------------------




Committee or its delegate will promptly establish the claimant as a Participant
and provide benefits as soon as practicable. In the event that the Benefits
Committee or its delegate confirms the denial of the claim, in whole or in part,
such notice shall set forth, in a manner calculated to be understood by the
claimant, the following information:
(i)The specific reasons for the denial, the specific references to the Plan
provisions on which the decision was based; and
(ii)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (other than legally privileged documents) to the
claimant’s claim; and
(iii)A statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, and a
statement of the claimant’s right to bring an action under Section 502(a) of
ERISA.
(d)
Rules and Procedures. The Benefits Committee or its delegate shall establish
such rules and procedures, consistent with the Plan and with ERISA, as it may
deem necessary or appropriate in carrying out its responsibilities under this
Section 9. The Benefits Committee or its delegate may require a claimant who
wishes to submit additional information in connection with an appeal from the
denial of benefits to do so at his or her own expense.

(e)
Exhaustion of Remedies. No action at law or in equity shall be brought to
recover any of the benefits provided for in the Plan unless and until:

(i)The claimant (or the claimant’s authorized representative) has submitted a
written claim within ninety (90) days of the date the claim arises, but in no
event later than ninety (90) days after the employee’s Termination Date;
(ii)The claimant (or the claimant’s authorized representative) has been notified
by the Company (or its delegate(s)) that the claim is denied;
(iii)The claimant (or the claimant’s authorized representative) has filed a
written request for a review of the claim with the Benefits Committee in the
care of the Company’s Global Benefits Director; and
(iv)The claimant (or the claimant’s authorized representative) has been notified
in writing that denial of the claim has been affirmed on review.
(f)
Limitations Period. No action at law or in equity shall be brought to recover
any of the benefits provided for in the Plan after one year from the date of the
final decision on review under Section 9(c) above.


17



--------------------------------------------------------------------------------




(g)
No Right to Meet. Except as required by applicable law, a person making a claim
under this Section 9 shall not have the right to orally discuss their claim with
the reviewing person or body.



SECTION 10. AMENDMENT AND TERMINATION OF THE PLAN
The Company reserves the right to amend or to terminate the Plan at any time. 
The Company, acting through the Compensation Committee of the Board of
Directors, has the power and authority to amend the Plan at any time by written
instrument, including as may be necessary to comply with ERISA, the Code or any
other applicable law.  The Company reserves the right to terminate the Plan at
any time by resolution of the Compensation Committee of the Board of Directors.


SECTION 11. ADMINISTRATION AND OPERATION OF THE PLAN


(a)
General. The Company is the “plan sponsor” and Benefits Committee is the “plan
administrator” as such terms are used in ERISA. The Benefits Committee, in its
capacity as the plan administrator, is the named fiduciary which has the
discretionary authority to control and manage the operation and administration
of the Plan. In its discretion it may adopt rules and regulations under the Plan
and interpret the Plan text. The Benefits Committee will discharge its duties
under the Plan in accordance with the standards set forth in Section 404(a)(1)
of ERISA.

(b)
Duties and Responsibilities of the Plan Administrator. The Benefits Committee
will carry out its duties and responsibilities under the Plan (which are not
delegated pursuant to Section 11(c)) through its members, officers and employees
of the Company, acting on behalf of and in the name of the Company in their
capacities as members, officers and employees of the Company and not as
individual fiduciaries. The Company and/or the Benefits Committee may employ
other persons to render advice or to perform services with regard to its
responsibilities under the Plan. These persons may include (without limitation)
accountants, actuaries, attorneys, claims administrators, and consultants.

(c)
Delegation of Fiduciary Responsibilities. In lieu of carrying out any of its
fiduciary responsibilities under this Section 11, the Benefits Committee may
delegate its fiduciary responsibilities in writing to any person or persons,
including any claims administrator, which specifies the fiduciary
responsibilities so delegated.

(d)
Indemnification. To the extent permitted by law, the Company shall indemnify and
hold harmless the members of the Board of Directors, the Benefits Committee or
Compensation


18



--------------------------------------------------------------------------------




Committee, their officers and any other employee of the Company to whom any
fiduciary responsibility with respect to the Plan is allocated or delegated,
from and against any and all liabilities, costs and expenses, including
attorneys’ fees, incurred by any such person as a result of any act, or omission
to act, in connection with the performance of such person’s fiduciary duties,
responsibilities and obligations under the Plan, other than such liabilities,
costs and expenses as may result from the bad faith, gross negligence, willful
misconduct or criminal acts of any such person or to the extent such
indemnification is prohibited by law.
The Company shall have the obligation to conduct the defense of such persons in
any proceedings to which this indemnification applies. If any person to whom
Plan responsibilities have been delegated and who is covered by this
indemnification provision determines that the defense of the Company is
inadequate, that person shall be entitled to retain separate legal counsel for
his or her defense and the Company shall be obligated to pay for all reasonable
legal fees and other court costs incurred in the course of such defense unless a
court of competent jurisdiction finds such person acted in bad faith, gross
negligence or engaged in criminal acts or willful misconduct.




SECTION 12. GENERAL PROVISIONS


(a)
Choice of Law. The Plan and all rights thereunder, shall be interpreted and
construed in accordance with ERISA and, to the extent that such laws are not
preempted by ERISA, the laws of the State of California.

(b)
Assignment. The interest and property rights of any person in the Plan or in any
benefit for which such person may be eligible under the Plan shall not be
assignable either by voluntary or involuntary assignment or by operation of law
(including, without limitation, bankruptcy, garnishment, attachment or other
creditor’s process), and any purported act in violation of this Section 12(b)
shall be void and without legal effect.

(c)
Workers’ Compensation. This Plan is not in lieu of, and does not affect any
requirement for coverage by, Workers’ Compensation Insurance.

(d)
Number. Except as otherwise clearly indicated, the singular shall include the
plural, and vice versa.


19



--------------------------------------------------------------------------------




(e)
Headings and Captions. The headings and captions herein are provided for
reference and convenience only and shall not be considered part of the Plan or
in away affect the interpretation of the Plan.

(f)
Competency to Handle Benefits. If, in the opinion of the Company, any person
becomes unable to properly handle any property distributable to such person
under the Plan, the Company may make any reasonable arrangement for the
distribution of Plan benefits on such person’s behalf, as it deems appropriate.
Payment to anyone described in this Section 12(f) shall release the Company from
all further liability to the extent of the payment made.

(g)
No Right to Employment. Neither the adoption of this Plan nor the granting of
any benefits hereunder shall confer upon any person any right to be continued as
an employee of the Company for any definite period of time. Except as may be
otherwise specifically set forth in a written agreement between the Company and
an individual, all persons employed by the Company are employed on an at-will
basis, and either the Company or an employee may terminate the employment
relationship at any time and for any reason, with or without notice.

(h)
Severability. If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.



SECTION 13. EXECUTION
To record adoption of the Plan to read as set forth herein effective as of March
18, 2015, the Company has caused it to be executed in its name and behalf by its
officer thereunto duly authorized on this ______ day of __________________,
2015.


KEYSIGHT TECHNOLOGIES, INC.
By:    
Ingrid Estrada
Senior Vice President



20

